Citation Nr: 1438143	
Decision Date: 08/26/14    Archive Date: 09/03/14	

DOCKET NO.  09-44 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a headache disorder, to include as secondary to various service-connected disabilities, to include a chronic cervical strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to November 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of April and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In an April 2012 Board decision the issue of entitlement to service connection for chronic cervical strain was granted.  The Board also remanded for additional development the issues of entitlement to service connection for sleep apnea and a headache disorder.  In March 2014, the Veteran's case was remanded for additional development.  The case is now, once more, before the Board for appellate review.

For reasons which will become apparent, the appeal as to the issue of entitlement to service connection for a chronic headache disorder is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


FINDING OF FACT

With the resolution of reasonable doubt in the Veteran's favor, sleep apnea is as likely as not had its origin during his period of active military service.  



CONCLUSION OF LAW

Sleep apnea was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  

VA notified the Veteran in April 2009 and once again in April 2012 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain. 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  Currently, there is no evidence that additional records have yet to be requested, or that additional VA examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

In reaching this determination the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at a Travel Board hearing in November 2011, testimony from an April 2014 videoconference hearing before the undersigned, as well as service treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  


Service Connection

The Veteran seeks entitlement to service connection for sleep apnea.  In that regard, service connection is already in effect for exercise-induced reactive airway disease.  The Veteran, however, asserts that he also suffers from a "separate and distinct" sleep apnea which had its origin during his period of active military service.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the present case, service treatment records disclose that, on a number of occasions in service, the Veteran complained of shortness of breath and trouble breathing.  Moreover, at the time of an apparent service separation examination in August and September 2008, the Veteran was once again heard to complain of shortness of breath, and "problems sleeping in Iraq."  While it is true that, at the time of a VA general medical examination in December 2008, the Veteran gave no history of sleep apnea symptomatology, during the course of VA outpatient treatment in mid-February 2009, only three months following his discharge from service, the appellant indicated that he had been having difficulty falling asleep since his deployment in Iraq, and that, following his return home in 2008, his wife had noticed "increased snoring."  According to the Veteran, he would at times "wake up gasping."  Moreover, at times, the Veteran's head reportedly bobbed, and his eyes would become heavy.  While according to the Veteran, he did not actually fall asleep during the day, he was always "very tired."  Significantly, following a VA sleep study in May 2009 (only six months following the Veteran's discharge from service), he received a diagnosis of obstructive sleep apnea, with predominant upper airway resistance syndrome.  

The Board acknowledges that, following a VA examination in May 2012, the Veteran received a diagnosis of obstructive sleep apnea which, according to the examiner, was unrelated to his active military service.  However, in correspondence of January 2012, a private pulmonary specialist, who himself had served in the military, and who was a "sleep physician" in civilian life, indicated that he was becoming "ever more convinced" that there was "some service connection to sleep-disordered breathing developed by a number of soldiers while deployed."  While according to the pulmonary specialist, the Veteran did not have the typical risk factors for sleep-disordered breathing, it was quite clear that he did not have symptoms of sleep-disordered breathing prior to his deployment, but did, in fact, return with them.  In the opinion of this pulmonary specialist, there was an argument to be made that the Veteran's sleep-disordered breathing should be deemed a service-connected condition.  Significantly, according to the Veteran's accredited representative, the VA examiner who provided the May 2012 negative nexus opinion did not have access to the aforementioned report of the Veteran's private pulmonary specialist.

Based on the aforementioned, the Board finds that the Veteran's sleep apnea at least as likely as not had its origin during his period of active military service.  Accordingly, an award of service connection for sleep apnea is in order.    


ORDER

Entitlement to service connection for sleep apnea is granted.



REMAND

In addition to the above, the Veteran seeks entitlement to service connection for a chronic headache disorder.  In pertinent part, it is contended that the Veteran's current headache disorder had its origin during his period of active military service.  In the alternative, it is contended that the Veteran's headache disorder is in some way causally related to service-connected cervical strain, or, in the alternative, various other service-connected disabilities, in particular, his now service-connected sleep apnea.

In that regard, service treatment records disclose that, on a number of occasions in service, the Veteran complained of headaches.  While it is true that, following a VA neurologic examination in February 2010, it was noted that the Veteran had "no diagnosis" of migraine headaches, and that there were "no medical data" available to support that a neck disorder would aggravate a migraine condition, that opinion was offered based on a phone conversation with the Veteran, and without access to the Veteran's claims folder.  

The Board acknowledges that, following a VA neurologic examination in May 2012, it was the opinion of the examiner that the Veteran suffered from tension headaches which were unrelated to his period of active military service.  However, no opinion was offered as to whether the Veteran's headache disorder was in some way causally related to certain of his service-connected disabilities, to include as argued by his representative a cervical strain, tinnitus, posttraumatic stress disorder, "dry eyes," and sleep apnea.  

Based on the aforementioned, the Board finds that additional development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection.  Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to May 2012, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran should then be afforded an additional VA neurologic examination in order to determine the exact nature and etiology of any diagnosed headache disorder.  To the extent possible, this examination should be conducted by a neurologist who has not heretofore seen or examined the Veteran.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the aforementioned examination, the examiner must specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable headache disorder, and, if so, whether such pathology at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  If the Veteran does, in fact, suffer from a chronic, clinically-identifiable headache disorder, but that such disorder did not have its origin during his active military service, the examiner must address whether the identified headache disorder is at least as likely as not proximately due to, the result of, or aggravated by any service-connected disabilities or combination of disabilities.  In this regard, the appellant is service connected, in pertinent part, for a cervical strain, tinnitus, posttraumatic stress disorder, "dry eyes," and sleep apnea. 

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examining physician must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ must then readjudicate the Veteran's claim for service connection for a chronic headache disorder, on both a direct and secondary basis.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claim for benefits since November 2012.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


